Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show items 20 and 20’ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The term “sharp edges” in claim 2 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the threshold for determining whether an edge is “sharp”?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites limitations in the alternative, “wherein at least one of the following…”.  However, the claim fails to recite what is in there alternative, because the claim fails to recite any conjunction phrase such as “or” or “and”.  Accordingly, the phrase merely recites a single “option”.  The same rationale applies to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mougin et al. (US 10175036).
With respect to claim 1, Mougin discloses a device for measuring a horological component, wherein the device comprises:
a measurement cell (100) comprising:
a measurement channel 21 extending in a longitudinal direction and filled with a liquid capable of displacing a horological component (container 21 containing a machining liquid 22; cols 4-5);
outer faces that are flat and parallel pairwise (transparent walls 211 and 212); 
an optical system (optical system 11) arranged opposite a part of the outer faces of the cell at a measurement zone of the cell, the optical system comprising:
a light emitter (source 121) suitable for emitting a collimated light (telecentric lens 122) in a predefined wavelength (green LED)(col 4-5, 10) in the direction of the measurement channel through an outer face of the measurement cell, so as to be able to illuminate a horological component present and being displaced in the measurement channel in the measurement zone,
an optical sensor (sensor 111) associated with the light emitter for receiving at least a part of the light emitted by the light emitter (col 5), and
a driving unit configured to implement calculations of at least one dimension of a horological component (data processing element 32; Figure 1).
Mougin further discloses two optical systems arranged opposite at least a part of the outer faces of the measurement cell (telecentric lighting second optical system having a third optical axis orthogonally coinciding with the second axis; col 3), not does not specify light emitters operating in different respective wavelengths or polarizations.  However, selecting different respective wavelengths for said optical systems is a known technique in the art, and would have been obvious to one of ordinary skill in order to improve a signal-to-noise performance by reducing crosstalk between optical systems.  Finally, Mougin does not specify the driving unit capable of driving each of the optical systems.  However, electronic components such as LEDs necessarily require a power source for driving the devices.  Mougin does not specifically disclose a driving source, but such a unit is obvious if not inherent to the system.  Providing a processing unit configured to control multiple systems steps including illumination, sensing, and data processing is well known in the art, with the advantage of integrating processing into a single processing device, thereby reducing cost, complexity and redundancy.  Combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
With respect to claim 2, Mougin discloses the measurement cell 21 transparent to a wavelength of the optical system 11, the cell having a polygonal outer section which forms the outer faces (Fig 1; rectangular shape), the outer faces having a surface area greater than the surface area of the FOV of an optical system arranged opposite, and wherein the cell has a round internal section delimiting the measurement channel with not sharp edges (Figure 1).
With respect to claim 3, Mougin discloses the optical system positioned in a right angle to the longitudinal direction of the measurement channel.  It would have been a matter of obvious design choice to position multiple optical systems at different and opposing positions to maximize the surface area of which to capture data of the sample.
With respect to claim 4, Mougin discloses a green LED, which haves a known wavelength range from 495 to 570 nm (col 10).  Furthermore, blue LEDs are known in the art to have a wavelength in a range from 395-530 nm.1
With respect to claim 5, Mougin discloses the horological suspended in the machining fluid (Figure 1).
With respect to claim 6, Mougin discloses the device arranged for displacement at a speed (image acquisition affected in motion; col. 13; Figure 1).
With respect to claim 7, Mougin discloses the fluid having a kinetic viscosity of 2-50mm2/s (machining fluid is Blasomill B22 has viscosity of 22 mm2/s at 40°C; col 10).
With respect to claim 8, Mougin discloses the refractive indices of the walls 211, 212 substantially identical (col 5).  It would have been obvious to one of ordinary skill to select a measurement fluid having a refractive index in a range suitable for facilitating accurate measurements.
With respect to claim 9, Mougin discloses an LED light source 121 for illuminating the horological component, but does not specify complementary lighting devices arranged alongside optical sensors of the optical system.  The duplication of parts of a known elements of a device has to patentable significance unless a new and unexpected result in produced.  In the instant case, duplicating the illumination source could increase the illumination uniformity of the component and improve detection, and would have been obvious to one of ordinary skill in the art at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
With respect to claims 10 and 18, Mougin teaches an apparatus and method for simultaneously obtaining a plurality of series of data from the optical sensor relating to a plurality of dimensions (col 4), but does not specifically disclose a driving unit configured to drive the at least two optical systems so as to synchronize the at least two optical systems.  It would have been obvious, if not inherent, to provide a driving unit to control the simultaneous capture of data series relating to dimensions of Mougin in order to facilitate effective data capture.
With respect to claims 11 and 20, Mougin discloses an apparatus and method of data processing comprising providing a processor 321 and memory 322, and an onboard reference that is measured periodically, thereby preventing potential drift of measuring device (processing means 32; col. 13; Figure 1), but does not specify the processor configured to implement calculations by a computer program.  It would have been obvious to one of ordinary skill in the art to provide a computer configured to implement calculations by a program, in order to efficiently and functionally facilitate the calculations of dimensions (col 4-5).  It further would have been obvious to one of ordinary skill in the art to provide a means for storing calculations with in a memory, and a means for notification of an erroneous workpiece.
With respect to claim 12, Mougin discloses the computer configured to calculate a diameter, length, width, thickness, depth and height (col 8).
With respect to claim 13, Mougin discloses the device comprising an optical system 11 capable of detecting a presence of an object, and an element 41 for conveying the object relative to the first optical system at a substantially constant speed (Figure 1; col 7).  However, providing a sensor configured for measuring a speed of an object would have been an obvious step in order to provide means for calibrating the performance of conveying means 41, thereby improving measurement performance and throughput.
With respect to claim 14, as set forth above, selecting a wavelength different from cooperative measurement channels would have been obvious to one of ordinary skill in the art in order to reduce measurement noise.
With respect to claim 15, Mougin discloses an arrangement comprising a shaping device for shaping a workpiece, wherein the shaping device comprises a measuring device provided in situ, the measuring device performing a measurement of the workpiece simultaneously, rapidly, in the production environment, in a machining liquid, without cleaning the object beforehand (col 6).
With respect to claim 16, Mougin disclose the device capable of measuring a horological component of revolution, with a cylindrical symmetry and a horological component that is not cylindrical or not symmetrical (col 11).
With respect to claim 17, Mougin discloses a machining unit and a measurement device wherein the device for manufacturing a horological component comprises a means for allowing a horological component to be transferred from the output of the machining unit to a measurement cell of the measurement device without intermediate cleaning (providing the measuring device may be executed at any time in the process of modifying the workpiece on the machine or thereafter; col 6).  Thus, it would have been obvious to provide any structure for facilitating the movement, positioning, and transition from shaping to measuring.
With respect to claim 18, Mougin discloses a method for measuring a horological component, wherein the method comprises: 9Application No. Not Yet AssignedAttorney Docket No. P780121007US
setting in motion a horological component in a liquid in a measurement channel of a measurement cell (movement element 41); 
driving at least two optical systems by a driver unit for simultaneous images to be taken at the moment of passage of the horological component in a measurement zone of a measurement cell (first and second optical systems; col 6); 
transmitting digital data representative of the images obtained by the at least two optical systems to a driver unit (col 9);  
calculating at least one dimension of the horological component by a computer of the driver unit from the digital data (col 10).
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 19, the prior art fails to disclose or suggest in combination with the other claimed elements or steps, wherein the method comprises simultaneously taking several images during a free displacement of the horological component, according to a speed of displacement that has a non-zero component in a longitudinal direction of the measurement channel of the measurement cell, the speed being in a range from 70-180mm/s.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 “Light Emitting Diodes: A Primer”. <<https://www.photonics.com/Articles/Light-Emitting_Diodes_A_Primer/a36706>>, accessed 10/04/2022.